PER CURIAM.
On reading and filing the stipulation hereto annexed, and it appearing therefrom that this cause has been amicably adjusted, it is ordered that the appeal, 32 F.Supp. 110, heretofore taken in this cause be and the same is hereby dismissed, without costs to eilher party; and it is further ordered that the cause be and is hereby remanded to the District Court of the United States for the Eastern District of Michigan, Southern Division, for further proceedings in said cause arid the entry of such orders as may be stipulated to jay the parties through their attorneys and that the mandate issue forthwith.